Exhibit 10.3 LICENSE AGREEMENT THIS LICENSE AGREEMENT(the “Agreement”) is made and entered into effective as of August 2, 2007, by and between Jump Communications, Inc., a Nevada corporation (“Jump”), and NuTech Digital, Inc., a California corporation (“NuTech Digital”), as follows: RECITALS WHEREAS, Jump is the exclusive licensee in and for the territory of the United States of certain proprietary audio-video compression technology that permits end-users to conduct real-time televideo and data communication over a wide area network ("WAN") and local area network (“LAN”)("Jump Technology"), and a proprietary management and control software system ("Jump Software") used in connection with the deployment of the LAN and WAN Network Switching Center which enables local call aggregation and on-demand switched connectivity of end-users. Jump is also the manufacturer of hardware products that embody the Jump Technology and Jump Software (“Jump Products”).Jump Technology, Jump Products and Jump Software are hereinafter sometimes collectively referred to as the “Jump System”; and WHEREAS, simultaneously with the effective date of this Agreement, NuTech Digital is acquiring telephone switching hardware and software assets to enable the operation and management of a telecommunications and technology company pursuant to an Asset Purchase Agreement of even date herewith between Jump and NuTech Digital (the “Asset Purchase Agreement”) and the license granted hereunder together with the other assets being acquired by NuTech Digital will enable NuTech Digital to exploit the Jump System in the markets and territory as defined below; and WHEREAS, Jump desires to grant an exclusive license to NuTech Digital to exploit, sell, distribute and otherwise deal in the Jump System in NuTech Digital’s defined market and territory, and NuTech Digital desires to be the licensee of Jump, and Jump and NuTech Digital desire to execute this Agreement to establish the terms and conditions that will apply to such licenses and to provide for other related matters. NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual covenants and agreements hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I CONDITION OF PRECEDENT This Agreement is wholly contingent upon, and shall only become effective upon the Closing as that term is defined in the Asset Purchase Agreement. ARTICLE II DEFINITIONS The capitalized terms used in this Agreement shall have the meanings ascribed to them as set forth herein or on Schedule A attached hereto. ARTICLE III GRANTS OF LICENSES As and on condition of the Closing, Jump grants a license to NuTech Digital as set forth in and subject to this Section 3, as further defined below. 3.1.License. Jump hereby grants to NuTech Digital an exclusive and non-terminable license to the Jump System in the Territory and in the Market, each as defined herein below in sub-paragraph 3.2 (the “License”). 3.2.Territory and Market. The License shall apply to the territory of the United States of America (the “Territory”) and to all markets in the Territory (the “Markets”), except for those markets being separately licensed to NuTech Acquisition Corp, a corporation to be formed, pursuant to the License agreement substantially in form and substance as Exhibit 3.2, a copy of which is attached hereto . 3.3. Termination: The License granted hereunder shall be terminable after Closing in accordance with paragraph 9.1.d of the Asset Purchase Agreement, a copy of which is appended hereto as Exhibit B and made part hereof. 3.4.Ownership. (a) All rights, title and interests in and relating to the Jump System, including, without limitation, all patents, trademarks, copyrights, trade secrets and any and all other intellectual property rights therein, and to Jump’s business and operations are and shall remain the sole and exclusive property of Jump, and, other than the license rights expressly granted herein, NuTech Digital does not have any right, title, interest or claim therein whatsoever. Jump reserves and retains all right, title and interest (including without limitation patents and copyrights) in the Jump Technology and the Jump System and all customizations, additions, modifications, changes, enhancements, improvements and derivative works thereof made by Jump or on behalf of Jump, and all rights therein and copies thereof. (b) Any and all intellectual property (collectively "Materials") developed by NuTech Digital or caused by NuTech Digital to be developed in connection with the Jump System hereunder shall be the sole and exclusive property of Jump.For good and valuable consideration, NuTech Digital hereby grants and assigns to Jump all rights, title and interest in and to all of said Materials, including without limitation any and all copyrights and other intellectual property rights therein, in any and all media now known or hereafter devised throughout the universe in perpetuity. For good and valuable consideration, Jump hereby grants to NuTech Digital a perpetual, fully-paid license to use said Materials solely in connection with the License granted hereunder. NuTech Digital will make available or cause to be made available to Jump, upon Jump’s request, any and all original copies, source code or human readable copies and versions of said Materials.Such license shall be transferable by NuTech Digital only to a Designee hereunder and on condition that said Designee does not utilize the Materials in connection with anything other than in connection with the License granted hereunder. 2 ARTICLE IV REPRESENTATIONS AND WARRANTIES 4.1.Jump. There are NO WARRANTIES made by Jump in connection with the subject matter of this Agreement except as set forth specifically herein. Jump represents and warrants to NuTech Digital that (a) Jump is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada and has the corporate power and authority to enter into this Agreement and to carry out its obligations hereunder, (b)this Agreement has been duly executed and delivered by Jump and constitutes and will constitute a valid and binding obligation of Jump, and is and will be enforceable against Jump in accordance with its terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles, and (c)the execution and delivery of this Agreement by Jump does not, and the performance of this Agreement by Jump will not, (1)violate the certificate of incorporation or by-laws of Jump, (2)conflict with or violate any statute, rule, regulation, order, judgment or decree applicable to Jump or by which it or any of its assets or properties is bound or affected, or (3)conflict with or violate the rights of any other person or entity. NuTech Digital acknowledges that, except for the express warranties set forth in this Section 4, it has accepted the license and delivery of the Jump Software “AS IS” and “WITH ALL FAULTS.”With respect to the Jump Software and all Jump Software Updates and Support Services the warranties are as follows: (i) the Jump Software is, and any Jump Software Updates will be, free and clear of all Liens that might adversely affect NuTech Digital’s deployment and use of the Jump System as permitted under this Agreement; (ii) Jump owns or has exclusive, fully-paid, irrevocable and perpetual license rights in and to the Jump Software and the Jump Software Updates; and Jump owns or otherwise has adequate rights to grant the licenses to the Jump Software and the Jump Software Updates to NuTech Digital hereunder and possesses all rights and interests in the Jump Software and the Jump Software Updates necessary to enter into this Agreement; and (iii) the Jump Software and the Jump Software Updates and all components thereof do not and will not infringe upon the intellectual property rights, including without limitation the patent, copyright, trademark or trade secret rights, of any third parties. 4.2.NuTech Digital.There are NO WARRANTIES made by NuTech Digital in connection with the subject matter of this Agreement except as set forth specifically herein. NuTech Digital represents and warrants to Jump that (a) NuTech Digital is a corporation duly organized, validly existing and in good standing under the laws of the State of California and has the corporate power and authority to enter into this Agreement and to carry out its obligations hereunder, (b) this License Agreement has been duly executed and delivered by NuTech Digital and constitutes and will constitute a valid and binding obligation of NuTech Digital, and is and will be enforceable against NuTech Digital in accordance with its terms subject to bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights and to general equity principles, and (c) the execution and delivery of this Agreement by NuTech Digital does not, and the performance of this Agreement by NuTech Digital will not, (1) violate the certificate of incorporation or by-laws of NuTech Digital, (2) conflict with or violate any statute, rule, regulation, order, judgment or decree applicable to NuTech Digital or by which it or any of its assets or properties is bound or affected, or (3) conflict with or violate the rights of any other person or entity (d) other than the authorization of its Board of Directors, NuTech has authority to enter into and perform all obligations under this Agreement, and in this regard, NuTech and the Management of NuTech will use its best efforts to obtain authorization of its Board of Directors as expeditiously as possible. ARTICLE V DELETED ARTICLE VI AUDIT RIGHTS DELETED ARTICLE VII CONDITIONS PRECEDENT TO JUMP’S OBLIGATIONS 7.1.Conditions to Obligations of Jump to Consummate the Transactions.The obligation of Jump to consummate the transactions contemplated by this Agreement shall be subject to the satisfaction of the following conditions, unless waived in writing prior to the Closing by Jump: (a) NuTech Digital shall have performed, in all material respects, all obligations and complied with all covenants required by this Agreement and the Asset Purchase Agreement to be performed or complied with, in all material respects, by it prior to the Closing. 3 (b) Each of the documents or other items to be delivered by NuTech Digital at the Closing pursuant to Section 3.2 of the Asset Purchase Agreement shall have been delivered. (c) Jump shall have received the authorization of its Board of Directors to consummate this Agreement and perform the actions contemplated hereby. ARTICLE VIII SALES OF GOODS AND EQUIPMENT BY JUMP TO NUTECH DIGITAL Subsequent to the sale of equipment as set forth in Schedule B, all equipment manufactured by or embodying software, hardware of firmware that is sold by Jump to NuTech Digital in connection with the License granted hereunder shall be sold to NuTech Digital at the Cost of Goods plus ten (10%) percent and upon such other terms and conditions as the Parties may agree. ARTICLE IX INDEMNIFICATION 9.1.Indemnification Obligations. Each party, at its own expense, shall defend, hold harmless and indemnify the other party, its officers, directors, employees, agents, successors, affiliates and assigns, from and against any and all loss, damages, expenses (including reasonable attorneys’ fees) arising from the material breach of any representation or warranty made hereunder. 9.2.Exceptions.
